Citation Nr: 1303339	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  07-23 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  The Veteran died in June 2006, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, with notice from Boston, Massachusetts.  The case was remanded in November 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the November 2010 remand, the Appellant was notified on April 6, 2012, of an April 23, 2012 travel board hearing before a Veterans Law Judge.  Thereafter, the appellant did not report for the hearing.  The law, however, requires that the appellant be afforded not less than 30 days notice of the scheduled hearing date.  38 C.F.R. § 19.76 (2012).  As the appellant did not waive her right to 30 days notice of the hearing, her failure to report for her April 23, 2012 hearing is excused because VA failed to follow its own regulations.  Hence, another travel board hearing must be scheduled.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).  

According to his death certificate, the Veteran died in June 2006 due to hypoxia, due to or as a consequence of bronchiestasis.  At the time of his death, the Veteran was at Berkshire Medical Center, and was service connected for posttraumatic stress disorder rated as 50 percent disabling.  

The appellant contends that the cause of the Veteran's death is related to his exposure to Agent Orange in the Republic of Vietnam.  Significantly, she has not submitted any medical evidence suggesting a link between the cause of the Veteran's death, and his active duty service.  She has, however, contended that the Veteran drank to deal with "pain."  Whether the Veteran's "pain" which led to alcohol abuse was due to his service connected posttraumatic stress disorder, or whether alcohol abuse was due to the respiratory disorder is unclear.  Equally unclear is whether any argued alcohol abuse, if due to posttraumatic stress disorder, impacted the Veteran's compliance with the care he received for his respiratory disorder.  Unfortunately, a review of the claims folder shows that no attempt has been made to secure records pertaining to the Veteran's terminal hospital care at Berkshire Medical.  Hence, further development is required.

The appellant is again notified that she would increase the viability of her claim by submitting competent medical evidence linking the cause of the Veteran's death to his military service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a travel board hearing before a Veterans Law Judge.  The appellant MUST be afforded at least 30 days notice of the hearing in accordance with 38 C.F.R. § 19.76.

2.  With any necessary assistance from the appellant, request the Veteran's treatment records from Berkshire Medical Center from June 2006.  All attempts to secure these records must be fully documented in the claims file.  If the RO cannot locate such records, the RO must (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  After the completion of any action deemed appropriate in addition to that requested above, to include any necessary review of the claims folder by a qualified medical professional, the appellant's claim should be readjudicated.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


